Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made as of the
31st day of March, 2010, between Progress Software Corporation, a Massachusetts
corporation (the “Company”), and Jeffrey Stamen (the “Executive”).
R E C I T A L S
     A. The Executive previously served as an executive officer of the Company.
     B. The Company and the Executive have agreed that the employment of the
Executive with the Company shall terminate as of March 31, 2010.
     C. The Company has agreed to provide the Executive with certain severance
benefits in connection with the Executive’s termination of employment, as
described herein.
     D. The Executive accepts the terms of the Agreement.
     In consideration of the mutual covenants herein contained and in
consideration of the continuing employment of the Executive by the Company, the
parties agree as follows.
     1. Termination Date. The employment of the Executive with the Company shall
terminate on March 31, 2010 (the “Termination Date”).
     2. Accrued Salary. The Company will issue a payment to the Executive on the
Termination Date equal to the total amount of the Executive’s outstanding wages
and unused vacation and floating holidays accrued through such date, less
applicable deductions and withholdings, in accordance with the Company’s regular
payroll practices.
     3. Medical and Dental Benefits: Prior to the Termination Date, as a result
of the Executive’s change to part-time status, the Executive elected to continue
medical and dental coverage by electing COBRA, with the Company paying the COBRA
premiums (less the amount the Executive would have otherwise been required to
contribute if he had continued on the Company’s medical and dental plans as an
employee with his current coverage elections).
     4. FY10 Bonus. The Executive shall remain eligible to receive a pro-rata
portion (based on the number of days employed with the Company during FY10) of
the Executive’s bonus for the fiscal year ended November 30, 2010 pursuant to
the Company’s Executive and Key Contributor Bonus Program (together, the
“Program”), such payment, if any, to be made in accordance with the terms of,
and at the time provided in, the Program.
     5. Expense Reimbursement: The Company will reimburse the Executive for all
actual reasonable and customary business expenses incurred by the Executive (in
the furtherance of Company business) on or prior to the Termination Date in
accordance with the

 



--------------------------------------------------------------------------------



 



Company’s regular expense reimbursement policies. In order to qualify for
reimbursement, reimbursement requests for all such expenses must be submitted by
April 15, 2010.
     6. Severance Benefits. Upon the Termination Date, the Executive will be
entitled to the following, subject to the other terms and conditions of this
Agreement:
          (a) Salary Continuation. For a period of twelve (12) months after the
Termination Date, the Company will continue to pay the Executive’s Target
Compensation as in effect as of December 10, 2009 in accordance with the
Company’s normal payroll practices and procedures and subject to all applicable
deductions and withholdings. Such payment shall commence on the first payroll
date after the Termination Date. Solely for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), each installment payment
is considered a separate payment. For purposes of this Paragraph 6(a)(i), the
term “Target Compensation” shall mean the total of all fixed (which for this
purpose shall mean $250,000) and variable (which for this purpose shall mean
$180,000) cash compensation due the Executive based upon one hundred percent
(100%) attainment of performance levels.
          (b) Medical and Dental Benefits. The Company will continue to pay the
COBRA premiums in effect as of the Termination Date (less the amount Executive
would have otherwise been required to contribute for health benefits if
Executive had continued on the Company’s medical and dental plans as an employee
with Executive’s current coverage elections (the “Employee COBRA Payment”) until
the earlier of (i) twelve (12) months after the Termination Date, or (ii) the
date when Executive become eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment (the
“COBRA Premium Payment Period”). If Executive continues to be eligible (under
Federal law) and chooses to continue COBRA continuation coverage after the COBRA
Premium Payment Period ends, Executive will be required to pay the full monthly
COBRA Premium in a timely fashion. Although Executive’s eligibility for COBRA
(as described in the Benefits Information Attachment) is not contingent on
Executive’s execution of this Agreement, the Company’s obligation to pay the
COBRA premiums in accordance with this paragraph is contingent upon Executive’s
execution of this Agreement. Note that all cost allocations and calculations
required by this paragraph will be made in accordance with the American Recovery
and Reinvestment Act of 2009.
          (c) Stock Options. All unvested stock options held by the Executive
which were granted prior to the Termination Date under the Company’s stock
option plans which would otherwise vest and become fully exercisable during the
one year period following the Termination Date shall instead accelerate and
become fully exercisable as of the Termination Date. The vesting of all other
outstanding stock options shall cease immediately as of the Termination Date.
Unvested options will be cancelled on the Termination Date. Vested options must
be exercised on or before December 31, 2010. Vested but unexercised options will
be cancelled on January 1, 2011.
          (d) Restricted Stock Units. All shares of restricted equity held by
the Executive which were granted prior to the Termination Date under the
Company’s stock option plans which would otherwise become nonforfeitable and not
subject to any restrictions

-2-



--------------------------------------------------------------------------------



 



during the one year period following the Termination Date shall instead become
nonforfeitable and not subject to any restrictions as of the Termination Date
          (e) Outplacement. Executive is entitled to outplacement services, at
the Company’s expense, as further described in the Keystone materials to be
provided you on the Termination Date. The Keystone program for which the
Executive qualifies is entitled “Career Transition.”
          (f) Other Benefits: Except as otherwise expressly stated in this
Agreement or the Benefits Information Attachment to be provided you on the
Termination Date, all of Executive’s benefits as an employee of the Company will
terminate as of the Termination Date.
     7. Covenants of the Executive. In consideration for, among other things,
the severance and other payments provided in this Agreement, Executive agrees to
the following covenants.
          (a) Return and Protection of Company Property. Executive agrees to
return to the Company all Company documents and property (except as set forth
above) no later than five (5) days after the Termination Date and to abide by
the terms of his Employee Proprietary Information and Confidentiality Agreement
signed as of September 8, 2004 (the “Proprietary Information Agreement”).
          (b) Cooperation. Executive agrees to make himself available to the
Company after the Termination Date either by telephone or in person upon
reasonable notice and with reasonable accommodation to the Executive’s personal
and business affairs, to assist the Company in connection with any matter
relating to services performed by Executive on behalf of the Company prior to
the Termination Date. The Executive, also upon reasonable notice and with
reasonable accommodation to his personal and business affairs, further agrees to
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought or threatened in the future
against or on behalf of the Company, its directors, shareholders, officers, or
employees and which relates to the aforesaid services, including without
limitation, by meeting with the Company’s counsel and appearing to testify
truthfully in any proceeding without the necessity of a subpoena. The Company
shall reimburse the Executive for his reasonable documented travel expenses
incurred in connection with such cooperation. Notwithstanding the aforesaid, the
Executive’s obligations set forth above shall not apply to any matter in which
the Executive’s interests are materially adverse to those of the Company.
Reimbursements of expenses shall be paid within thirty (30) days of the
Company’s receipt of an invoice from the Executive or his designee for the same.
Any reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment. Any business
expense reimbursements subject to Section 409A of the Code shall be made no
later than the end of the calendar year following the calendar year in which
such business expense is incurred by Executive. The Executive shall submit any
such expense requests in a sufficiently timely manner so as to permit the
Company to comply with the previous sentence.

-3-



--------------------------------------------------------------------------------



 



          (c) Non-Competition.
               (i) Executive recognizes the highly competitive nature of the
Company’s business and that Executive’s position with the Company and access to
and use of the Company’s confidential records and proprietary information
renders the Executive special and unique. Executive hereby agrees that for a
period of one (1) year from the Termination Date (the “Restricted Period”), he
shall not, directly or indirectly, own, manage, operate, join, control,
participate in, invest in or otherwise be connected or associated with, in any
manner, including as an officer, director, employee, independent contractor,
stockholder, member, partner, consultant, advisor, agent, proprietor, trustee or
investor, any Competing Business (as defined below); provided, however, that (i)
ownership of two percent (2%) or less of the stock or other securities of a
publicly traded corporation and (ii) passive ownership of less than a five
percent (5%) interest as a limited partner of a venture capital fund, private
equity fund or similar investment vehicle or ownership of shares in a mutual
fund shall not constitute a breach of this Section, in each case under this
clause (ii), with respect to which the Executive has no role in the review,
selection or management of any investments. For purposes hereof, the term,
“Competing Business,” shall mean IBM/WebSphere Unit, Tibco, Informatica,
Software AG and Oracle and, in each case, their respective subsidiaries.
               (ii) Notwithstanding the foregoing, if the Executive seeks
employment with any subsidiary, division, affiliate or unit of a Competing
Business (a “Related Unit”) and if that Related Unit does not compete with the
Company or any subsidiary or other affiliate (a “Noncompeting Related Unit”),
the Executive may request a waiver of this Section 7(c) with respect to
employment with such Noncompeting Related Unit. The Company shall not
unreasonably withhold its agreement to such a waiver; provided that in no event
may the Executive, engage in or assist in the activities of any Related Unit
that competes with the Company or any subsidiary or other affiliate at any time
during the Restricted Period.
               (iii) Executive acknowledges that the business of the Company is
worldwide in scope and therefore understands and agrees that there is no
geographic limitation on the scope of this Section 7(c). Executive further
agrees that the nature of the Company’s confidential information and the
goodwill relationship that were developed for the Company during the Executive’s
employment support the continuation of the restrictions pursuant to this Section
for one (1) year. Notwithstanding the foregoing, if a court determines that the
geographic scope of this Section or the length of the Restricted Period is
excessive, the parties agree that this Section should be enforced to the maximum
extent that the court determines to be permissible.
               (iv) The parties agree that, throughout his employment with the
Company, the Executive has been obligated to render personal services of a
special, unique, unusual, extraordinary and intellectual character, thereby
giving this Agreement special value, and, in the event of a breach or threatened
breach of the covenants of the Executive in this Section 7, the injury or
imminent injury to the value and the goodwill of the Company’s business could
not be reasonably or adequately compensated in damages in an action at law.
Accordingly, the Executive acknowledges that, in addition to any other remedies
that may be

-4-



--------------------------------------------------------------------------------



 



awarded, the Company shall be entitled to specific performance, injunctive
relief or any other equitable remedy against the Executive, without the posting
of a bond, in the event of any breach or threatened breach of any provision of
this Agreement by the Executive. In addition, in the event the Executive
breaches or threatens to breach this Section 7 of this Agreement, such breach or
threatened breach will entitle the Company, without posting of a bond, to an
injunction prohibiting the Executive from violating the terms of this Section 7.
          (d) Non-Disparagement. Executive agrees that during the Restricted
Period, except as required by law or to enforce the terms of this Agreement,
Executive shall not make any disparaging statements about the Company (including
for these purposes any subsidiary or affiliate), its officers, directors,
employees, products or services. For purposes of this Agreement, statements in
the course of testimony in a legal or regulatory proceeding or in response to an
inquiry by a governmental or other regulatory entity shall be considered to be
“required by law.”
          (e) Release.
               (i) In consideration of the severance and other benefits provided
hereunder, Executive, on behalf of himself and his heirs, administrators,
executors, successors and assigns, hereby voluntarily releases and forever
discharges the Company, its past, present and future subsidiaries and
affiliates, and its and their respective past, present and future directors,
officers, agents, shareholders, attorneys and employees and all of their
respective heirs, successors, predecessors, and assigns, (collectively the
“Releasees”) of and from any and all claims, suits, liabilities, demands, debts,
damages, costs, obligations, agreements and causes of action of any kind
whatsoever, at law, in equity or otherwise known or unknown, or on any other
basis which Executive has or may have, either now or at any time before now,
against the Company, including but not limited to any claims based on
Executive’s employment with the Company or the termination of Executive’s
employment with the Company or any other relation with the Company, any claims
of wrongful discharge, any claims of intentional or negligent misrepresentation,
any claims of discrimination, any claims under the Worker Adjustment and
Retraining Notification Act (WARN) of 1988, the Equal Pay Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, federal
Family and Medical Leave Act; the federal Sarbanes-Oxley Act; and any claims
under the common law or any statute including, without implication of
limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act, the Rehabilitation Act of 1973, the
Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et
seq., the Massachusetts Civil Rights Act, Mass. Gen. Laws ch.12, § 11H et seq.,
the Massachusetts Equal Rights Act, Mass. Gen. Laws ch. 93, § 102 and Mass. Gen.
Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws
ch. 149, § 1 et seq., the Massachusetts Privacy Act, Mass. Gen. Laws ch. 214, §
1B et seq., and the Massachusetts Family and Medical Leave Act, Mass. Gen. Laws
ch. 149, § 52D et seq., as these statutes have been from time to time amended,
and any and all other federal, state, county or local ordinances, statutes or
regulations, all as may be amended, and any other claim relating to or arising
out of Executive’s employment with or separation from the Company. Executive
also hereby waives any claim for attorneys’ fees or costs and any claim for
reinstatement. Further, except for benefits under any Company benefit plans that
have

-5-



--------------------------------------------------------------------------------



 



vested or will vest according to the terms of those plans, the Company does not
have, and shall not have, any obligation to provide Executive with any payments,
benefits, or consideration other than the payments set forth in this Agreement.
This release, however, does not apply to Executive’s right to seek enforcement
of the terms of this Agreement.
               (ii) Notwithstanding the generality of the preceding paragraph,
the above release and waiver of claims applies only to the extent permitted by
law and, in the event any charge or claim is permitted by law, Executive
expressly waives his right to recover any relief, damages, and/or monetary
benefit as a result of any such charge or claim.
               (iii) Nothing in this Agreement shall prohibit or restrict
Executive from (a) providing information to, or otherwise assisting in, an
investigation by the Massachusetts Commission Against Discrimination (“MCAD”),
the United States Congress, the Securities and Exchange Commission (“SEC”), the
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”) or any other federal regulatory or law enforcement agency or
self-regulatory organization (“SRO”) and/or (b) testifying, participating, or
otherwise assisting in a proceeding relating to an alleged violation of any
federal law relating to fraud or any rule or regulation of the MCAD, SEC, EEOC,
NLRB or any SRO.
               (iv) Executive represents and warrants that he has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which he may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits are due to Executive,
except as provided in this Agreement. Executive furthermore affirms that he has
no known workplace injuries or occupational diseases and have not been denied
any leave requested under the Family and Medical Leave Act.
               (v) Executive hereby acknowledges that he has been given a
reasonable time to consider this Agreement before executing it. If this
Agreement is not signed by Executive and returned to the Company so that the
Company receives it no later than the close of business on April 21, 2010, then
the severance benefits provided in this Agreement will not be provided to
Executive by the Company. In the event that Executive executes and returns this
Agreement by April 21, 2010, acknowledges that such decision was entirely
voluntary and that he had the opportunity to consider the terms and conditions
set forth in this Agreement for the entire period, then the severance benefits
provided in this Agreement will be provided to Executive by the Company.
               (vi) Except as expressly set forth in this Agreement, no
representations of any kind or character have been made to Executive by the
Company, or by any of their respective directors, officers, employees,
representatives, or attorneys, to induce the execution of this release.
Executive further acknowledges that the only representations made to Executive
in order to obtain my consent to this Agreement are set forth in this Agreement,
and that Executive is signing this Agreement voluntarily and without coercion,
intimidation or threat of retaliation. Executive further acknowledges that he
has been advised to consult with an attorney before signing this Agreement and
that he has had

-6-



--------------------------------------------------------------------------------



 



an opportunity to seek the advice of legal counsel and that the terms of this
release have been completely read by Executive and that those terms are fully
understood by Executive.
     8. Successors
          (a) Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) which becomes bound by the terms of this Agreement by operation
of law.
          (b) Executive’s Successors. The terms of this Agreement and all rights
of the Executive’s hereunder shall inure to the benefit of, and be enforceable
by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.
     9. Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its General Counsel.
     10. Miscellaneous Provisions
          (a) No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement (whether by
seeking new employment or in any other manner), nor shall any such payment be
reduced by any earnings that the Executive may receive from any other source.
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision of the same condition or
provision at another time.
          (c) Entire Agreement. Except with respect to the terms of any written
employment agreement, if any, by and between the Company and the Executive that
is signed on behalf of the Company, no agreements, representations or
understandings (whether oral or

-7-



--------------------------------------------------------------------------------



 



written and whether express or implied) which are not expressly set forth in
this Agreement have been made or entered into by either party with respect to
the subject matter hereof.
          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts.
          (e) Severability. The invalidity or enforceability of any provisions
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (f) Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by final and binding
arbitration in Massachusetts, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. In the event the Executive
prevails in an action or proceeding brought to enforce the terms of this
Agreement or to enforce and collect on any non-de minimis judgment entered
pursuant to this Agreement, the Executive shall be entitled to recover all costs
and reasonable attorney’s fees.
          (g) No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (g) shall be void.
          (h) Employment Taxes. All payments made pursuant to this Agreement
will be subject to withholding of applicable income and employment taxes.
          (i) Assignment by Company. The Company may assign its rights under
this Agreement to an affiliate and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of the assignment. In the
case of any such assignment, the term “Company” when used in a section of the
Agreement shall mean the corporation that actually employs the Executive.
          (j) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
[SIGNATURE PAGE TO FOLLOW]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the date first above
written.

          PROGRESS SOFTWARE CORPORATION    
 
       
By:
  /s/Richard D. Reidy
 
Richard D. Reidy    
 
  President and Chief Executive Officer    
 
        JEFFREY STAMEN    
 
       
 
  /s/Jeffrey Stamen    
 
       

-9-